Citation Nr: 0014874	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  99-03 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to a higher rating for traumatic arthritis of the 
left knee, initially assigned a 10 percent evaluation, 
effective from March 1998.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from December 1988 to March 
1998.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1998 RO rating decision that granted service 
connection for traumatic arthritis of the left knee and 
assigned a 10 percent evaluation for this condition, 
effective from March 1998.


REMAND

The veteran asserts that she has pain and instability of the 
left knee that produce functional impairment.  The report of 
the December 1997 service department medical board 
examination indicates that she had pain in the left knee and 
slight instability.  In August 1998, she underwent a VA 
medical examination.  The report of this VA examination is 
silent as to whether or not she has pain and instability of 
the left knee.  VA has the duty to provide the veteran with 
an examination to obtain sufficient clinical findings to 
determine the severity of the claimed disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In DeLuca, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) held that in evaluating a service-
connected disability, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1999) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibited weakened movement, excess fatigability or 
incoordination; if feasible, these determinations were to be 
expressed in terms of additional range-of-motion loss due to 
any weakened movement, excess fatigability or incoordination.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of her left knee disability 
and to obtain an opinion on the severity 
of the left knee disability, including 
any functional impairment caused by pain 
or weakness.  Specifically, the examiner 
should express an opinion as to whether 
or not there is instability and severe 
painful motion or weakness of the left 
knee.  The examiner should be asked 
whether pain or weakness significantly 
limits functional ability during flare-
ups or when the left knee is used 
repeatedly over a period of time.  The 
examiner should also be asked to 
determine whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  The 
examiner should support the opinions by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  In order to assist the examiner in 
providing the requested information, the 
claims folder must be made available to 
the physician and reviewed prior to 
examination of the veteran.

2.  After the above development, the RO 
should review the claim.  Separate 
ratings for painful motion and 
instability should be considered.  See 
VAOPGCPREC 23-97, VAOPGCPREC 9-98.  If 
the maximum schedular rating is not 
assigned for the left knee disability, an 
appropriate supplemental statement of the 
case should be sent to the veteran and 
her representative.  They should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


